

	

		II

		109th CONGRESS

		1st Session

		S. 1714

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Vitter (for himself,

			 Ms. Landrieu, Mr. Cochran, Mr.

			 Lott, Mr. Inhofe,

			 Mr. Warner, Mr.

			 Bond, Mr. Chafee,

			 Ms. Murkowski, Mr. Thune, Mr.

			 Jeffords, Mr. Lieberman,

			 Mr. Carper, and Mrs. Clinton) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To modify requirements under the emergency relief program

		  under title 23, United States Code, with respect to projects for repair or

		  reconstruction in response to damage caused by Hurricane

		  Katrina.

	

	

		1.Emergency relief program

			 modifications

			(a)Maximum

			 amountNotwithstanding

			 section 125(c)(1) of title 23, United States Code, or any other provision of

			 law, the Secretary of Transportation may obligate more than $100,000,000 in a

			 State for a fiscal year under the emergency relief program authorized by

			 section 125 of such title, for projects for the repair or reconstruction of

			 highways, roads, and trails in response to damage caused by Hurricane

			 Katrina.

			(b)Federal

			 shareNotwithstanding section 120(e) of such title or any other

			 provision of law, during the 3-year period beginning on the date of enactment

			 of this Act, the Federal share of the cost of each project described in

			 subsection (a) shall be 100 percent.

			(c)Authorization

			 of appropriationsIn addition to amounts otherwise available,

			 there is appropriated, out of any funds in the Treasury not otherwise

			 appropriated, for the emergency relief program authorized under section 125 of

			 such title, $2,900,000,000, to remain available until expended:

			 Provided, That the amounts made

			 available under this section are designated as an emergency requirement

			 pursuant to section 402 of H. Con. Res. 95 (109th Congress).

			

